Exhibit 10.1

 

MPS GROUP, INC.

2004 EQUITY INCENTIVE PLAN

(As Amended and Restated Effective May 14, 2008)

 

ARTICLE 1 — GENERAL PROVISIONS

 

1.1 Establishment and Purposes of Plan. MPS Group, Inc., a Florida corporation
(the “Company”), hereby establishes an equity incentive plan to be known as the
“MPS Group, Inc. 2004 Equity Incentive Plan” (the “Plan”), as set forth in this
document. The objectives of the Plan are (i) to provide incentives to those
individuals who contribute significantly to the long-term performance and growth
of the Company and its affiliates; and (ii) to attract, motivate and retain
employees, directors, consultants, advisors and other persons who perform
services for the Company by providing compensation opportunities that are
competitive with other companies; and (iii) to align the long-term financial
interests of employees and other Eligible Participants with those of the
Company’s stockholders.

 

1.2 Types of Awards. Awards under the Plan may be made to Eligible Participants
who are employees in the form of (i) Incentive Stock Options, (ii) Nonqualified
Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock,
(v) Restricted Stock Units, (vi) Performance Shares, or (vii) any combination of
the foregoing. Awards under the Plan may be made to Eligible Participants who
are not employees in the form of (i) Nonqualified Stock Options, (ii) Stock
Appreciation Rights; (iii) Restricted Stock; and (iv) Restricted Stock Units, or
(v) any combination of the foregoing.

 

1.3 Effective Date. The Plan shall be effective upon approval by the Company’s
stockholders (the “Effective Date”).

 

ARTICLE 2 — DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

2.1 “Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.

 

2.2 “Award” means an award granted to a Participant under the Plan that is an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, or combination of these.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Cause” means, unless provided otherwise in the Agreement, the involuntary
termination of a Participant by the Company for any of the following reasons:
(a) as a result of an act or acts by the Participant which have been found in an
applicable court of law to constitute a felony (other than traffic-related
offenses); (b) as a result of one or more acts by a Participant which in the
good faith judgment of the Board are believed to be in violation of law or of
policies of the Company and which result in demonstrably material injury to the
Company; (c) as result of an act or acts of proven dishonesty by the Participant
resulting or intended to result directly or indirectly in significant gain or
personal enrichment to the Participant at the expense of the Company or public
stockholders of the Company; or (d) upon the willful and continued failure by
the Participant to perform his duties with the Company (other than any such
failure resulting from incapacity due to mental or physical illness not
constituting a Disability), after a demand in writing for substantial
performance is delivered by the Board, which demand specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed his duties. For purposes of this Plan, no act or failure to act by the
Participant shall be deemed to be “willful” unless done or omitted to be done by
the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.
“Cause” shall

 

1



--------------------------------------------------------------------------------

be determined by the Committee. Notwithstanding the foregoing, if the
Participant has entered into an employment agreement with the Employer that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause,” then the definition of “Cause” in such agreement, in
lieu of the definition provided above, shall apply to the Participant for
purposes of the Plan.

 

2.5 “Change in Control” means any of the following events:

 

(a) The acquisition by any “person,” as the term person is used for purposes of
Sections 13(d) or 14(d) of the Exchange Act, not a stockholder of the Company on
the Effective Date, of legal or beneficial ownership of 35% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors;

 

(b) Individuals who, on the Effective Date, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Board shall be
considered as though such individual were a member of the Board as of the date
hereof;

 

(c) Approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case unless the stockholders of the Company immediately
before such reorganization, merger, or consolidation own, directly or
indirectly, immediately following such reorganization, merger, or consolidation
at least a majority of the combined voting power of the outstanding voting
securities of the corporation resulting from such reorganization, merger, or
consolidation in substantially the same proportion as their ownership of the
voting securities immediately before such reorganization, merger or
consolidation; or

 

(d) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of more than
50% of the assets of the Company within a twelve month period.

 

2.6 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.

 

2.7 “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board to administer this Plan pursuant to Article 3 of the Plan. If any
member of the Committee does not qualify as (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 under the Act, and (ii) an “outside director” within
the meaning of Code Section 162(m), a subcommittee of the Committee shall be
appointed to grant Awards to Named Executive Officers and to officers who are
subject to Section 16 of the Act, and each member of such subcommittee shall
satisfy the requirements of (i) and (ii) above. References to the Committee in
the Plan shall include and, as appropriate, apply to any such subcommittee.

 

2.8 “Company” means MPS Group, Inc., a Florida corporation, and its successors
and assigns.

 

2.9 “Director” means any individual who is a member of the Board of Directors of
the Company; provided, however, that any Director who is employed by the Company
or any Employer shall not be considered a Director, but instead shall be
considered an employee for purposes of the Plan.

 

2.10 “Disability” means, (i) with respect to a Participant who is eligible to
participate in the Employer’s program of long-term disability insurance, if any,
a condition with respect to which the Participant is entitled to commence
benefits under such program, and (ii) with respect to any Participant (including
a Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any), the inability of the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or

 

2



--------------------------------------------------------------------------------

mental impairment expected to result in death or to be of continuous duration of
six (6) months or more. For a Director, Disability shall mean the inability of
the Director to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of six (6) months or more. The
determination of Disability shall be made by the Committee.

 

2.11 “Effective Date” shall have the meaning ascribed to such term in
Section 1.3 hereof.

 

2.12 “Eligible Participant” means an employee of the Employer (including an
officer) as well as any other person, including a Director and a consultant or
advisor who provides bona fide services to the Employer, as shall be determined
by the Committee.

 

2.13 “Employer” means the Company and any entity during any period that it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code Sections 424(e) and 424(f). With respect to all
purposes of the Plan, including, but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”

 

2.14 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended. All citations to sections of the Exchange Act or rules
thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

 

2.15 “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee as follows:

 

(a) if the Shares are admitted to trading on a national securities exchange,
Fair Market Value on any date shall be the last sale price reported for the
Shares on such exchange on such date or, if no sale was reported on such date,
on the last date preceding such date on which a sale was reported;

 

(b) if the Shares are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or other comparable
quotation system and have been designated as a National Market System (“NMS”)
security, Fair Market Value on any date shall be the last sale price reported
for the Shares on such system on such date or on the last day preceding such
date on which a sale was reported;

 

(c) If the Shares are admitted to Quotation on the NASDAQ and have not been
designated a NMS Security, Fair Market Value on any date shall be the average of
the highest bid and lowest asked prices of the Shares on such system on such
date; or

 

(d) if (a), (b) and (c) do not apply, on the basis of the good faith
determination of the Committee.

 

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the following exchange shall be referenced to determine
Fair Market Value: (i) the New York Stock Exchange (“NYSE”), or (ii) if shares
are not traded on the NYSE, the NASDAQ, or (iii) if shares are not traded on the
NYSE or NASDAQ, the largest regional exchange on which Shares are traded.

 

2.16 “Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 of the Plan which is intended to meet the
requirements of Section 422 of the Code.

 

2.17 “Insider” shall mean an individual who is, on the relevant date, subject to
the reporting requirements of Section 16(a) of the Act.

 

2.18 “Named Executive Officer” means a Participant who is one of the group of
“covered employees” as defined in the regulations promulgated or other guidance
issued under Code Section 162(m), as determined by the Committee.

 

3



--------------------------------------------------------------------------------

2.19 “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan which is not intended to meet
the requirements of Section 422 of the Code.

 

2.20 “Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated as either an Incentive Stock Option or a Nonqualified
Stock Option, and in the absence of such designation, shall be treated as a
Nonqualified Stock Option.

 

2.21 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.22 “Participant” means an Eligible Participant to whom an Award has been
granted.

 

2.23 “Performance Measures” means the performance measures set forth in Article
9 which are used for performance based Awards to Named Executive Officers.

 

2.24 “Performance Share” means an Award under Article 8 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Code section 162(m) in the case of a Named Executive Officer,
unless the Committee determines not to comply with Code section 162(m).

 

2.25 “Permitted Transferee” means any members of the immediate family of the
Participant (i.e., spouse, children and grandchildren), any trusts for the
benefit of such family members or any partnerships whose only partners are such
family members. Appropriate evidence of any transfer to the Permitted
Transferees shall be delivered to the Company at its principal executive office.
If all or part of an Option is transferred to a Permitted Transferee, the
Permitted Transferee’s rights thereunder shall be subject to the same
restrictions and limitations with respect to the Option as the Participant.

 

2.26 “Plan” means the MPS Group, Inc. 2004 Equity Incentive Plan, as set forth
herein and as it may be amended from time to time.

 

2.27 “Restricted Stock” means an Award of Shares under Article 7 of the Plan,
which Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any dividends or distributions with respect
to such Shares, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

2.28 “Restricted Stock Units” or “RSUs” means a right granted under Article 7 of
the Plan to receive a number of Shares or a cash payment for each such Share
equal to the Fair Market Value of a Share on a specified date.

 

2.29 “Restriction Period” means the period commencing on the date an Award of
Restricted Stock or Restricted Stock Units is granted and ending on such date as
the Committee shall determine.

 

2.30 “Retirement” means termination of employment other than for Cause after a
Participant has (i) attained age 65; or (ii) reached the age of 55 years and has
completed at least 10 years of service.

 

2.31 “Share” means one share of common stock, par value $.01 per share, of the
Company, and as such Share may be adjusted pursuant to the provisions of
Section 4.3 of the Plan.

 

2.32 “Stock Appreciation Right” or “SAR” means an Award granted under Article 6
of the Plan which provides for an amount payable in Shares and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
Share on the day the Stock Appreciation Right is exercised over the specified
purchase price.

 

4



--------------------------------------------------------------------------------

ARTICLE 3 — ADMINISTRATION

 

3.1 General. This Plan shall be administered by the Committee. The Committee, in
its discretion, may delegate to one or more of its members, or to officers of
the Company, such of its powers as it deems appropriate.

 

3.2 Authority of the Committee.

 

(a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the Eligible Participants who are eligible to
receive an Award, and to act in all matters pertaining to the granting of an
Award and the contents of the Agreement evidencing the Award, including, without
limitation, the determination of the number of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, or Performance Shares subject
to an Award and the form, terms, conditions and duration of each Award, and any
amendment thereof consistent with the provisions of the Plan. The Committee may
adopt such rules, regulations and procedures of general application for the
administration of this Plan, as it deems appropriate.

 

(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

 

(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

 

(d) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.

 

3.3 Delegation of Authority. Except with respect to Named Executive Officers and
Insiders, the Committee may, at any time and from time to time, delegate to one
or more persons any or all of its authority under Section 3.2, to the full
extent permitted by law.

 

3.4 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee, including without limitation, provisions related to the
consequences of termination of employment. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of the Agreement.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as directors, officers or as members of the Committee, directors and
officers of the Company and the members of the Committee shall be indemnified by
the Company against reasonable expenses, including attorney’s fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted hereunder, and against all amounts
paid by them in settlement thereof, provided such settlement is approved by
independent legal counsel selected by the Company, or paid by them in
satisfaction of a judgment or settlement in any such action, suit or proceeding,
except as to matters as to which the director, officer or Committee member has
been grossly negligent or engaged in willful misconduct in the performance of
his duties; provided, that within 60 days after institution of any such action,
suit or proceeding, a director, officer or Committee member shall in writing
offer the Company the opportunity, at its own expense, to handle and defend the
same.

 

5



--------------------------------------------------------------------------------

ARTICLE 4 — SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares. (a) Subject to adjustment as provided in (b) below and in
Section 4.3, the aggregate number of Shares which are available for issuance
pursuant to Awards under the Plan is Ten Million Seven Hundred Thousand
(10,700,000) Shares, plus the number of Shares subject to outstanding grants on
the Effective Date under the Company’s Amended and Restated 1995 Stock Option
Plan (the “1995 Plan”), which are forfeited or expire on or after the Effective
Date in accordance with the terms of such grants. The number of Incentive Stock
Options that may be issued under the Plan is Ten Million Seven Hundred Thousand
(10,700,000). Such Shares shall be made available from Shares currently
authorized but unissued or Shares currently held (or subsequently acquired) by
the Company as treasury shares, including Shares purchased in the open market or
in private transactions. Upon approval of this Plan by the stockholders of the
Company, no further grants will be made under the Company’s Amended and Restated
1995 Stock Option Plan (the “1995 Plan”), but awards made under the 1995 Plan
shall remain outstanding in accordance with their terms. If Options, Restricted
Stock or Restricted Stock Units are issued in respect of options, restricted
stock, or restricted stock units of an entity acquired, by merger or otherwise,
by the Company (or any subsidiary of the Company or any Employer), to the extent
such issuance shall not be inconsistent with the terms, limitations and
conditions of Code section 422 or Exchange Act Rule 16b-3, the aggregate number
of Shares for which Awards may be made hereunder shall automatically be
increased by the number of Shares subject to Awards so issued; provided,
however, the aggregate number of shares for which Awards may be granted
hereunder shall automatically be decreased by the number of Shares covered by
any unexercised portion of an Award so issued that has terminated for any
reason, and the Shares subject to any such unexercised portion may not be the
subject of an Award to any other person.

 

(b) The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

 

(i) If, for any reason, any Shares awarded or subject to purchase under the Plan
are not delivered or purchased, or are reacquired by the Company, for reasons,
including, but not limited to, a forfeiture of Restricted Stock or termination,
expiration or cancellation of an Option, a Stock Appreciation Right, Restricted
Stock Units, or Performance Shares (“Returned Shares”), such shall not be
charged against the aggregate number of Shares available for issuance pursuant
to Awards under the Plan and shall again be available for issuance pursuant to
an Award under the Plan. If the exercise price and/or withholding obligation
under an Award is satisfied by tendering Shares to the Company (either by actual
delivery or attestation), only the number of Shares issued net of the Shares so
tendered shall be deemed delivered for purposes of determining the maximum
number of Shares available for issuance under the Plan.

 

(ii) Each Performance Share awarded that may be settled in Shares shall be
counted as one Share subject to an Award. Performance Shares that may not be
settled in Shares (or that may be settled in Shares but are not) shall not
result in a charge against the aggregate number of Shares available for issuance
pursuant to Awards under this Plan.

 

(iii) Each Stock Appreciation Right or Restricted Stock Unit that may be settled
in Shares shall be counted as one Share subject to an Award. Stock Appreciation
Rights or Restricted Stock Units that may not be settled in Shares (or that may
be settled in Shares but are not) shall not result in a charge against the
aggregate number of Shares available for issuance pursuant to Awards under this
Plan. In addition, if a Stock Appreciation Right is granted in connection with
an Option and the exercise of the Stock Appreciation Right results in the loss
of the Option right, the Shares that otherwise would have been issued upon the
exercise of such related Option shall not result in a charge against the
aggregate number of Shares available for issuance pursuant to Awards under this
Plan.

 

6



--------------------------------------------------------------------------------

4.2 Individual Limits. Except to the extent the Committee determines that an
Award to a Named Executive Officer shall not comply with the performance-based
compensation provisions of Code Section 162(m), the following rules shall apply
to Awards under the Plan:

 

(a) Options and SARs. The maximum number of Options and Stock Appreciation
Rights that, in the aggregate, may be granted pursuant to Awards in any one
calendar year to any one Participant shall be Five Hundred Thousand (500,000).

 

(b) Restricted Stock, Restricted Stock Units and Performance Shares. The maximum
number of Shares of Restricted Stock, number of Restricted Stock Units or
Performance Shares that, in the aggregate, may be granted pursuant to Awards in
any one calendar year to any one Participant shall be Five Hundred Thousand
(500,000) Shares.

 

4.3 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to stockholders (other than a cash
dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other entity, or new, different or additional shares or
other securities of the Company or of any other entity being received by the
holders of outstanding Shares, then equitable adjustments shall be made by the
Committee in:

 

(a) the limitations on the aggregate number of Shares that may be awarded as set
forth in Section 4.1, including, without limitation, with respect to Incentive
Stock Options;

 

(b) the limitations on the aggregate number of Shares that may be awarded to any
one single Participant as set forth in Section 4.2;

 

(c) the number and class of Shares that may be subject to an Award, and which
have not been issued or transferred under an outstanding Award;

 

(d) the Option Price under outstanding Options and the number of Shares to be
transferred in settlement of outstanding Stock Appreciation Rights; and

 

(e) the terms, conditions or restrictions of any Award and Agreement, including
the price payable for the acquisition of Shares; provided, however, that all
such adjustments made in respect of each ISO shall be accomplished so that such
Option shall continue to be an incentive stock option within the meaning of Code
Section 422.

 

ARTICLE 5 — STOCK OPTIONS

 

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants; provided that only an
employee may be granted ISOs.

 

5.2 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains and such other provisions as the Committee shall
determine. The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be an NQSO.

 

7



--------------------------------------------------------------------------------

5.3 Option Price. The Option Price for each grant of an ISO or NQSO shall not be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
date the Option is granted.

 

5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its grant date.

 

5.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the employment
of or provision of services by the Participant with the Company or any Employer,
which need not be the same for each grant or for each Participant. The Committee
may provide in the Agreement for automatic accelerated vesting and other rights
upon the occurrence of a Change in Control of the Company or upon the occurrence
of other events as specified in the Agreement. In addition, the Committee may
provide in the Agreement for the right of a Participant to defer option gains
related to an exercise.

 

5.6 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash, (b) cash equivalent approved by the Committee, (c) if
approved by the Committee, by tendering previously acquired Shares (or
delivering a certification or attestation of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the tendered Shares must have been held by the Participant
for any period required by the Committee), or (d) by a combination of (a),
(b) and (c). The Committee also may allow cashless exercises as permitted under
the Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.

 

5.7 Nontransferability of Options.

 

(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

 

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement with respect to transfers to Permitted Transferees (any such
transfers being subject to applicable laws, rules and regulations), no NQSO
granted under this Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, all NQSOs granted to a Participant under this
Article 5 shall be exercisable during his or her lifetime only by such
Participant.

 

5.8 Purchased Options. The Committee shall also have the authority to grant
Options to Participants in exchange for a stated purchase price for such Option
(which may be payable by the Participant directly or, at the election of the
Participant, may be offset from bonus or other amounts owed to the Participant
by the Company).

 

5.9 Special Rules for ISOs. In no event shall any Participant who owns (within
the meaning of Section 424(d) of the Code) stock of the Company possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company be eligible to receive an ISO at an Option Price less than
one hundred ten percent (110%) of the Fair Market Value of a share on the date
the ISO is granted or be eligible to receive an ISO that is exercisable later
than the fifth (5th) anniversary date of its grant. No Participant may be
granted ISOs (under the Plan and all other incentive stock option plans of the
Employer) which are first exercisable in any calendar year for Shares having an
aggregate Fair Market Value (determined as of the date an Option is granted)
that exceeds One Hundred Thousand Dollars ($100,000).

 

8



--------------------------------------------------------------------------------

ARTICLE 6 — STOCK APPRECIATION RIGHTS

 

6.1 Grant of SARs. A Stock Appreciation Right may be granted to an Eligible
Participant in connection with an Option granted under Article 5 of this Plan or
may be granted independently of any Option. A Stock Appreciation Right shall
entitle the holder, within the specified period (which may not exceed 10 years),
to exercise the SAR and receive in exchange therefor a payment having an
aggregate value equal to the amount by which the Fair Market Value of a Share
exceeds the exercise price, times the number of Shares with respect to which the
SAR is exercised. The Committee may provide in the Agreement for automatic
accelerated vesting and other rights upon the occurrence of a Change in Control
or upon the occurrence of other events specified in the Agreement. A SAR granted
in connection with an Option (a “Tandem SAR”) shall entitle the holder of the
related Option, within the period specified for the exercise of the Option, to
surrender the unexercised Option, or a portion thereof, and to receive in
exchange therefore a payment having an aggregate value equal to the amount by
which the Fair Market Value of a Share exceeds the Option price per Share, times
the number of Shares under the Option, or portion thereof, which is surrendered.
SARs shall be subject to the same transferability restrictions as Nonqualified
Stock Options.

 

6.2 Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of Stock Appreciation Rights related to ISOs
must be concurrent with the grant of the ISOs. With respect to NQSOs, the grant
either may be concurrent with the grant of the NQSOs, or in connection with
NQSOs previously granted under Article 5, which are unexercised and have not
terminated or lapsed.

 

6.3 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares or any combination thereof. If payment is to be
made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise. If the Committee elects to make
full payment in Shares, no fractional Shares shall be issued and cash payments
shall be made in lieu of fractional shares. The Committee shall have sole
discretion as to the timing of any payment made in cash or Shares, or a
combination thereof, upon exercise of SARs. Payment may be made in a lump sum,
in annual installments or may be otherwise deferred (at the election of the
Participant) and the Committee shall have sole discretion to determine whether
any deferred payments may bear amounts equivalent to interest or cash dividends.

 

6.4 Exercise of SARs. Upon exercise of a Tandem SAR, the number of Shares
subject to exercise under any related Option shall automatically be reduced by
the number of Shares represented by the Option or portion thereof which is
surrendered.

 

ARTICLE 7 — RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1 Grant of Restricted Stock. Restricted Stock Awards may be made to Eligible
Participants as a reward for past service or as an incentive for the performance
of future services that will contribute materially to the successful operation
of the Employer. Awards of Restricted Stock may be made either alone or in
addition to or in tandem with other Awards granted under the Plan and may be
current grants of Restricted Stock or deferred grants of Restricted Stock.

 

7.2 Restricted Stock Agreement. The Restricted Stock Agreement shall set forth
the terms of the Award, as determined by the Committee, including, without
limitation: the purchase price, if any, to be paid for such Restricted Stock,
which may be more than, equal to, or less than Fair Market Value and may be
zero, subject to such minimum consideration as may be required by applicable
law; any restrictions applicable to the Restricted Stock such as continued
service or achievement of Performance Measures, the length of the Restriction
Period and whether any circumstances, such as death, Disability, or a Change in
Control, will shorten or terminate the

 

9



--------------------------------------------------------------------------------

Restriction Period; and rights of the Participant to vote or receive dividends
or distributions with respect to the Shares during the Restriction Period.
Subject to shortening the length of the Restriction Period upon the occurrence
of certain circumstances, such as death, Disability, or a Change in Control, all
grants of Restricted Stock not subject to Performance Measures shall have a
Restriction Period of at least three (3) years but graded vesting may be
provided. Restricted Stock Awards subject to Performance Measures shall have a
Restriction Period of at least one (1) year. Restricted Stock Awards issued in
lieu of all or part of a cash bonus payment otherwise payable to the Participant
shall be subject to a Restriction Period of not more than one (1) year.

 

Notwithstanding Section 3.4 of the Plan, a Restricted Stock Award must be
accepted within a period of sixty (60) days, or such other period as the
Committee may specify, by executing a Restricted Stock Agreement and paying
whatever price, if any, is required. The prospective recipient of a Restricted
Stock Award shall not have any rights with respect to such Award, unless and
until such recipient has executed a Restricted Stock Agreement and has delivered
a fully executed copy thereof to the Committee, and has otherwise complied with
the applicable terms and conditions of such Award.

 

7.3 Nontransferability. Except as otherwise provided in this Article 7, no
shares of Restricted Stock nor any Restricted Stock Units received by a
Participant shall be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of during the Restriction Period.

 

7.4 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name (or an
appropriate book entry shall be made). Certificates, if issued, may either be
held in custody by the Company until the Restriction Period expires or until
restrictions thereon otherwise lapse and/or be issued to the Participant and
registered in the name of the Participant, bearing an appropriate restrictive
legend and remaining subject to appropriate stop-transfer orders. If required by
the Committee, the Participant shall deliver to the Company one or more stock
powers endorsed in blank relating to the Restricted Stock. If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock
subject to such Restriction Period, unrestricted certificates for such shares
shall be delivered to the Participant; provided, however, that the Committee may
cause such legend or legends to be placed on any such certificates as it may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state law.

 

7.5 Dividends and Other Distributions. Except as provided in this Article 7 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Restricted Stock Award, all of the rights of a
stockholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends and distributions; provided, however, the Committee may require that
any dividends on such Shares of Restricted Stock shall be automatically deferred
and reinvested in additional Restricted Stock subject to the same restrictions
as the underlying Award, or may require that dividends and other distributions
on Restricted Stock shall be paid to the Company for the account of the
Participant. The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts. In addition, with respect to Named Executive Officers, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to Restricted Stock such that the dividends
and/or Restricted Stock maintain eligibility for the performance-based
compensation exception under Code Section 162(m).

 

7.6 Restricted Stock Units (or RSUs). Awards of Restricted Stock Units may be
made to Eligible Participants in accordance with the following terms and
conditions:

 

(a) The Committee, in its discretion, shall determine the number of RSUs to
grant to a Participant, the Restriction Period and other terms and conditions of
the Award, including whether the Award will be paid in cash, Shares or a
combination of the two and the time when the Award will be payable (i.e., at
vesting, termination of employment or another date).

 

(b) Unless the Agreement provides otherwise, RSUs shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

 

10



--------------------------------------------------------------------------------

(c) Awards of RSUs shall be subject to the same terms as applicable to Awards of
Restricted Stock under Section 7.2 of the Plan; provided, however, a Participant
to whom RSUs are awarded has no rights as a stockholder with respect to the
Shares represented by the RSUs unless and until the Shares are actually
delivered to the Participant; provided further, however, RSUs may have dividend
equivalent rights if provided for by the Committee which may be subject to the
same terms and conditions governing dividends and distributions applicable to
Restricted Stock Awards under Section 7.5 of this Plan with the exception that
in no event shall RSUs possess voting rights.

 

(d) The Agreement shall set forth the terms and conditions that shall apply upon
the termination of the Participant’s employment with the Employer (including a
forfeiture of RSUs for which the restrictions have not lapsed upon Participant’s
ceasing to be employed) as the Committee may, in its discretion, determine at
the time the Award is granted.

 

ARTICLE 8 — PERFORMANCE SHARES

 

8.1 Grant of Performance Shares. Performance Shares may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.

 

8.2 Value of Performance Shares. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. The
Committee shall set the Performance Measures in its discretion which, depending
on the extent to which they are met, will determine the number of Performance
Shares that will be paid out to the Participant. For purposes of this Article 8,
the time period during which the Performance Measures must be met shall be
called a “Performance Period.”

 

8.3 Earning of Performance Shares. Subject to the terms of this Plan, after the
applicable Performance Period has ended, the holder of Performance Shares shall
be entitled to receive a payout of the number of Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding Performance Measures have been achieved.
The Committee may provide in the Agreement for automatic accelerated vesting and
other rights upon a Change in Control or upon the occurrence of other events
specified in the Agreement.

 

8.4 Form and Timing of Payment of Performance Shares. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Shares in the form of cash or in Shares (or in a combination thereof) with an
aggregate Fair Market Value equal to the value of the earned Performance Shares
at the close of the applicable Performance Period. Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form and timing of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award.

 

Except as otherwise provided in the Participant’s Award Agreement, a Participant
shall be entitled to receive any dividends and distributions declared with
respect to Shares that have been earned in connection with grants of Performance
Shares but that have not yet been distributed to the Participant (such dividends
and distributions shall be subject to the same accrual, forfeiture, and payout
restrictions as apply to dividends and distributions earned with respect to
Restricted Stock, as set forth in Section 7.5 herein). In addition, unless
otherwise provided in the Participant’s Award Agreement, a Participant shall be
entitled to exercise full voting rights with respect to Shares that have been
earned in connection with grants of Performance Shares but that have not yet
been distributed to the Participant.

 

8.5 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Shares may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

 

11



--------------------------------------------------------------------------------

ARTICLE 9 — PERFORMANCE MEASURES

 

Until the Committee proposes for stockholder vote and stockholders approve a
change in the general Performance Measures set forth in this Article 9, the
attainment of which may determine the degree of payout and/or vesting with
respect to Named Executive Officers’ Awards that are intended to qualify under
the performance-based compensation provisions of Code Section 162(m), the
Performance Measure(s) to be used for purposes of such Awards shall be chosen
from among the following (which may relate to the Company or a business unit,
division or subsidiary): earnings, earnings per share, consolidated pre-tax
earnings, net earnings, operating income, EBIT (earnings before interest and
taxes), EBITDA (earnings before interest, taxes, depreciation and amortization),
gross margin, revenues, revenue growth, market value added, economic value
added, return on equity, return on investment, return on assets, return on net
assets, return on capital employed, return on incremental equity, total
stockholder return, profit, economic profit, capitalized economic profit,
after-tax profit, pre-tax profit, cash flow measures, cash flow return, sales,
sales volume, revenues per employee, stock price, cost goals, budget goals,
growth and expansion goals or goals related to acquisitions or divestitures. The
Committee can establish other Performance Measures for performance Awards
granted to Eligible Participants that are not Named Executive Officers.

 

The Committee shall be authorized to make adjustments in performance based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Code
Section 162(m), and which are held by Named Executive Officers, may not be
adjusted upward (except as may be permitted by Code Section 162(m)), but the
Committee shall retain the discretion to adjust such Awards downward.

 

If applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Measures without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards which shall not
qualify for the performance-based compensation exception from the deductibility
limitations of Code Section 162(m), the Committee may make such grants without
satisfying the requirements of Code Section 162(m).

 

ARTICLE 10 — BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

ARTICLE 11 — DEFERRALS

 

The Committee may permit or require a Participant to defer under this Plan or to
a separate deferred compensation arrangement of the Company such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or goals with respect to
Performance Shares. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

 

12



--------------------------------------------------------------------------------

ARTICLE 12 — WITHHOLDING

 

12.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

12.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder, unless
other arrangements are made with the consent of the Committee, Participants
shall satisfy the withholding requirement by having the Company withhold Shares
having a Fair Market Value on the date the tax is to be determined equal to not
more than the minimum amount of tax required to be withheld with respect to the
transaction. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

ARTICLE 13 — FOREIGN EMPLOYEES

 

In order to facilitate the making of any grant of Awards under this Plan, the
Committee may provide for such special terms for Awards to Participants who are
foreign nationals or who are employed by the Company or any Employer outside of
the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom, which
special terms may be contained in an Appendix attached hereto. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.

 

ARTICLE 14 — AMENDMENT AND TERMINATION

 

14.1 Amendment of Plan. The Committee may at any time terminate or from time to
time amend the Plan in its discretion in whole or in part, but no such action
shall adversely affect any rights or obligations with respect to any Awards
previously granted under the Plan, unless the affected Participants consent in
writing. To the extent required by Code Section 162(m) or 422 and/or the rules
of NASDAQ or any exchange upon which the Company lists the Shares for trading or
other applicable law, rule or regulation no amendment shall be effective unless
approved by the stockholders of the Company at an annual or special meeting.

 

14.2 Amendment of Award Agreement; Repricing. The Committee may, at any time, in
its discretion amend outstanding Agreements in a manner not inconsistent with
the terms of the Plan; provided, however, except as provided in Section 14.4, if
such amendment is adverse to the Participant, as determined by the Committee,
the amendment shall not be effective unless and until the Participant consents,
in writing, to such amendment. To the extent not inconsistent with the terms of
the Plan, the Committee may, at any time in its discretion amend an outstanding
Agreement in a manner that is not unfavorable to the Participant without the
consent of such Participant. Notwithstanding the above provision, the Committee
shall not have the authority to decrease the Option Price of any outstanding
Option, except in accordance with Section 4.3 or unless such an amendment is
approved by the stockholders of the Company.

 

13



--------------------------------------------------------------------------------

14.3 Termination of Plan. No Awards shall be granted under the Plan after the
tenth (10th) anniversary of the date the Board adopts the Plan.

 

14.4 Detrimental Activity. The Committee may provide in the Award Agreement that
if a Participant engages in any “Detrimental Activity” (as defined below), the
Committee may, notwithstanding any other provision in this Plan to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit any unexpired,
unexercised or unpaid Award as of the first date the Participant engages in the
Detrimental Activity, unless sooner terminated by operation of another term of
this Plan or any other agreement. Without limiting the generality of the
foregoing, the Agreement may also provide that if the Participant exercises an
Option or SAR, receives a Performance Share or Restricted Stock Unit payout, or
receives Shares under an Award at any time during the period beginning six
months prior to the date the Participant first engages in Detrimental Activity
and ending six months after the date the Participant ceases to engage in any
Detrimental Activity, the Participant shall be required to pay to the Company
the excess of the then Fair Market Value of the Shares subject to the Award over
the total price paid by the Participant for such Shares.

 

For purposes of this Section, “Detrimental Activity” means any of the following
activities as further defined by the Committee in the Award Agreement and as
determined by the Committee in good faith: (i) the violation of any agreement
between the Company and the Participant relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or the performance of
competitive services or (ii) conduct that constitutes Cause (as defined in
Section 2.4 above), whether or not the Participant’s employment is terminated
for Cause.

 

14.5 Assumption or Cancellation of Awards. In the event of a proposed sale of
all or substantially all of the assets or stock of the Company, the merger of
the Company with or into another corporation such that stockholders of the
Company immediately prior to the merger exchange their shares of stock in the
Company for cash and/or shares of another entity or any other corporate
transaction to which the Committee deems this provision applicable, each Award
shall be assumed or an equivalent Award shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate), unless such successor corporation does not agree to
assume the Award or to substitute an equivalent award, in which case the
Committee may, in its sole discretion and in lieu of such assumption or
substitution, provide for the Participant to have the right to exercise the
Option or other Award as to all Shares, including Shares as to which the Option
or other Award would not otherwise be exercisable (or with respect to RSUs,
Performance Shares or Restricted Stock, provide that all restrictions shall
lapse or with respect to Performance Shares, provide that the Performance
Measures are satisfied) or provide for cancellation and for a cash payment for
such Award. If the Committee makes an Option or other Award fully exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets or
stock or other corporate transaction, the Committee shall notify the Participant
that, subject to rescission if the merger, sale of assets or stock or other
corporate transaction is not successfully completed within a certain period, the
Option or other Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice (or such other period as provided by the
Committee), and, to the extent not exercised, the Option or other Award will
terminate upon the expiration of such period.

 

ARTICLE 15 — MISCELLANEOUS PROVISIONS

 

15.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company or Committee.

 

14



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

 

15.2 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Employer, or to serve as a Director thereof, or interfere in any way with the
right of the Employer to terminate the Participant’s employment or other service
relationship for any reason at any time. Unless agreed by the Board, no Award
granted under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan, severance program, or other
arrangement of the Employer for the benefit of its employees. No Participant
shall have any claim to an Award until it is actually granted under the Plan. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.

 

15.3 Compliance with Laws.

 

(a) At all times when the Committee determines that compliance with Code
Section 162(m) is required or desirable, all Awards granted under this Plan to
Named Executive Officers shall comply with the requirements of Code
Section 162(m). In addition, in the event that changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Awards under
the Plan, the Committee may, subject to the requirements of Article 14, make any
adjustments it deems appropriate.

 

(b) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any United
States government or regulatory agency as may be required. Any provision herein
relating to compliance with Rule 16b-3 under the Exchange Act shall not be
applicable with respect to participation in the Plan by Participants who are not
Insiders.

 

15.4 Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns (whether by purchase, merger, consolidation or
otherwise).

 

15.5 Tax Elections. Each Participant agrees to give the Committee prompt written
notice of any election made by such Participant under Code Section 83(b) or any
similar provision thereof.

 

15.6 Legal Construction.

 

(a) Severability. If any provision of this Plan or an Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

 

(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Florida.

 

15